DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 17 November 2021 which is a continuation of applications 15/494,780 and 16/750,537 filed 24 April 2017 and 23 January 2020 respectively, which are each now US Patents 10,577,091 and 11,208,203 respectively. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedzballa (US 2016/0236774).
- Regarding Claim 1. Niedzballa discloses a vertical take-off and landing (VTOL) aircraft (1, fig. 2) comprising: 
a fuselage (3) having a roll axis (inherent to the fuselage); 
a thrust rotor (7) to produce a propulsion thrust (“thrust drive…produce a thrust force acting in the horizontal direction” [0053]); 
first and second rotor booms (4); 
first and second canard surfaces (the canard surfaces are illustrated as between the fuselage and rotor booms and between the thrust rotors and lift rotors), each of said first and second canard surfaces having a canard proximal end and a canard distal end (illustrated by fig. 2, the surfaces meet at the fuselage at their proximal ends); 
first and second wing surfaces (51), each of said first and second wing surfaces having a wing proximal end and a wing distal end (illustrated by fig. 2, the surfaces meet at the fuselage at their proximal ends); 
first and second tail surfaces (52), each of said first and second tail surfaces having a tail proximal end and a tail distal end (illustrated by fig. 2, the surfaces meet at the fuselage at their proximal ends); 
lift rotors (6) to produce lifting thrust force (“upward drive force acting in the vertical direction” [0053]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judas (US 2016/0207625).
- Regarding Claim 1. Judas discloses a vertical take-off and landing (VTOL) aircraft (1, fig. 7) comprising: 
a fuselage (13) having a roll axis (50); 
a thrust rotor (9) to produce a propulsion thrust (“thrust drive” [0100]); 
first and second rotor booms (46); 
first and second canard surfaces (3a), each of said first and second canard surfaces having a canard proximal end and a canard distal end (illustrated by fig. 7); 
first and second wing surfaces (3/3b), each of said first and second wing surfaces having a wing proximal end and a wing distal end (illustrated by fig. 7); 
first and second tail surfaces (23), each of said first and second tail surfaces having a tail proximal end and a tail distal end (illustrated by fig. 7); 
lift rotors (5) to produce lifting thrust force (“lifting rotors” [0100]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroo (US 2013/0020429) and Kroo (US 2012/0012692).
- Regarding Claim 1. Kroo discloses a vertical take-off and landing (VTOL) aircraft (100, fig. 1-3) comprising: 
a fuselage (107) having a roll axis (inherent); 
a thrust rotor (103) to produce a propulsion thrust (“forward flight propellers” [0017]); 
first and second rotor booms (114); 
first and second canard surfaces (104), each of said first and second canard surfaces having a canard proximal end and a canard distal end (illustrated by fig. 1-3); 
first and second wing surfaces (105), each of said first and second wing surfaces having a wing proximal end and a wing distal end (illustrated by fig. 1-3); 
first and second tail surfaces (106a/b), each of said first and second tail surfaces having a tail proximal end and a tail distal end (illustrated by fig. 1-3); 
lift rotors (101a/b) to produce lifting thrust force (“vertical lift rotor assemblies” [0017]).

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        19 December 2022